Marston, J.
Admitting, as claimed by defendant, that machinery put into a building by a tenant would not be subject to or affected by a real estate mortgage previously given by the lessor, yet this case as it now stands would not come within that rule. The mortgage in question describes the real estate, “together with the chair manufacturing establishment and buildings for the purpose to be erected thereon.” At the time this mortgage was given the erection of buildings and putting machinery therein for such manufacturing purposes was contemplated and the loan was made to assist in accomplishing such purpose. The form of the mortgage shows that the parties intended it to cover the buildings after-wards to be erected and the machinery that should be placed therein, as such machinery was necessary and essential to .carry out the primary and leading purpose of a “chair manufacturing establishment.”
This, however, could not affect the rights of lessees of the premises, subsequently placing machinery in the buildings to enable them to carry on the chair manufacturing business. Crippen v. Morrison, 13 Mich., 23.
In this case the lessees, after putting in the machinery, purchased the reversion subject to the mortgage. They thereby united the title to the realty and fixtures in one and the same person. Upon the happening of this event *94the fixtures at once became subject to the terms of the mortgage, which by its terms had been made broad enough to cover them. ' As bearing upon this question see Cullwick v. Swindell, 3 L. R. Eq., 249; Frankland et al. v. Moulton, 5 Wis., 1, 6; Preston v. Briggs, 16 Vt., 124.
The decree was correct and must be affirmed with costs.
The other-Justices concurred.